DETAILED CORRESPONDENCE

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/1/2022, has been entered.  
In view of the applicant's amendments, the previously presented objections to the specification, drawings, and claims have been withdrawn.  
Claims 1-20 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claim 1 “flow control device” and combination valve must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


















Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1  The introduction of a “flow control device” is new matter as it is not discussed as such in the application as filed.  Amending to “a check valve device” will overcome this rejection.  Additionally, the introduction of a combination of any two or more of a check, poppet, or diverter valve is new matter as it is not present in the application as filed.  Claims 2-7 depend from claim 1.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1  There is insufficient antecedent basis in the claim for “the flow control device” and the second occurrence of “the check valve device”.  Additionally, it is unclear whether the third occurrence of the “the check valve device” refers to the first occurrence of an absent check valve device or the second occurrence of an absent check valve device.  Additionally, this claim recites “a check valve device” three times with the final recitation indicating that the check valve device comprises a check valve, a poppet valve, a diverter valve, or a combination thereof, which renders the claim indefinite in that a check valve device is not a poppet nor is it a diverter valve.  If it is the applicant’s intention that “a check valve device” includes different types of valves and their different functions, the examiner will have to consider Section 112(f) invocation in the next action.  Claims 2-7 depend from claim 1.  
Claim 8  This claim is ambiguous as to whether “without a check valve device” modifies the fluid flow from the ESP generally (assumed by the examiner in the interest of compact prosecution) or the ESP coupling  (which is disclosed as discussed in claim 1, and would result in the rejection being a Section 102(b) rejection if assumed).  Claims 9-14 depend from claim 8.
Claim 15  There is insufficient antecedent basis in the claim for “the flow path”.  Amending to “the flow bore” will overcome this rejection.  Claims 16-20 depend from claim 15.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fielder et al. (US20170328190) [Fielder].
Claim 15  Fielder discloses a downhole assembly for particulate fallback prevention [Figs. 6-9; abstract], comprising: 
a downhole tool [between ESP 14 and the housing 58]; 
a tool coupling connected to an uphole end of the downhole tool [the tool is shown as coupled at the uphole end in Figs. 6-9]; and 
a pump 14 coupled to a downhole end of the downhole tool [the tool is shown as coupled at the downhole end in Figs. 6-9]; 
wherein the downhole tool includes a generally tubular ESP coupling with a flow bore [e.g., the tubular spacing the device 10 housing 58 from the ESP 14; para. 0020] and without a check valve device [i.e., not in the spacer coupling itself], 
a generally tubular housing 58 [para. 0030] and a generally tubular single-piece inner conduit 56 coaxially positioned within the housing to form an annulus 60 in the housing, the inner conduit having an upper end 66 and a lower end [proximate 62] and defining an inner flow path that is a continuation of the flow path from the ESP coupling [necessary to flow fluid through the spacer coupling], the inner conduit having a plurality of closed-end slots 24 therein that allow fluid to flow between the inner flow path and the annulus [para. 0032]; and 
wherein a flow stop 66 terminates the inner conduit at the upper end thereof, the flow stop configured to plug or cap the upper opening and force fluid to flow through the plurality of slots 24 [para. 0027,0030; per end cap 66 closing off passage 56].
Claim 17  Fielder, as discussed with respect to claim 15, discloses that one or more slots in the plurality of slots 24 are lateral slots [Fig. 16], diagonal slots [Fig. 16], V-shaped slots, or arcuate slots.
Claim 18  Fielder, as discussed with respect to claim 15, discloses that the flow stop is one of a flow plug coupled to the inner conduit or an endcap 66 at the upper end of the inner conduit [Fig. 6; para. 0030].
Claim 19  As claim 18 is written as a list of alternatives and the Examiner has chosen to examine the endcap 66, then claim 19, which further limits the flow plug, is fully anticipated by Fielder as it does not further limit claim 18 as examined.
Claim 20  As claim 18 is written as a list of alternatives and the Examiner has chosen to examine the endcap 66, then claim 20, which further limits the flow plug, is fully anticipated by Fielder as it does not further limit claim 18 as examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Fielder et al. (US20170328190) [Fielder], in view of Melenyzer (US20180266210).
Claim 1  Fielder discloses a downhole tool for particulate fallback prevention [Figs. 6-9; abstract], comprising: 
a generally tubular housing 58 [para. 0030] defining an upper opening 12, a lower opening [proximate 62], and a passage 60 therebetween [para. 0029,0030]; and 
a generally tubular single-piece inner conduit 56 coaxially positioned within the housing to form an annulus 60 in the housing, the inner conduit having an upper end 66 and a lower end [proximate 62] and defining an inner flow path therebetween [para. 0031], the inner conduit having a plurality of closed-end slots 24 therein that allow fluid to flow between the inner flow path and the annulus [para. 0032]; 
wherein a flow stop 66 terminates the inner conduit at the upper end thereof, the flow stop configured to plug or cap the upper end of the inner conduit to force fluid to flow through the plurality of slots 24 [para. 0027,0030; per end cap 66 closing off passage 56].  
Fielder further discloses a generally tubular ESP coupling [e.g., the tubular spacing the device 10 housing 58 from the ESP 14; para. 0020] without a check valve device [i.e., not in the spacer coupling itself] wherein the housing is mechanically coupled to the ESP coupling, wherein the inner conduit is sealingly coupled to the ESP coupling [necessary to flow fluid through the spacer coupling], wherein the inner flow path of the inner conduit extends through the ESP coupling [i.e., such inner flow path of the conduit “extends” in the sense that the same flow continues into the spacer/coupling, though the inner conduit itself does not extend through the spacer/coupling], and wherein the ESP spacer coupling is i) coupled to or ii) located uphole to an ESP pump assembly [the spacer coupling being above the ESP and below the device 10; para. 0020] and wherein the check valve device is not located between the ESP coupling and the ESP pump assembly [Fielder’s check valve is not between the spacer/coupling and the ESP]
Fielder further discloses a check valve 62 in the inner conduit included for the purpose of preventing reverse flow of fluids when production ceases, such reverse flow causing undesired back spinning of the ESP [Figs. 6-9; para. 0035].
Fielder otherwise discloses all the limitations of this clam but does not explicitly disclose that the fluid flow through the inner flow path through the ESP coupling and the inner conduit is unobstructed by a check valve, a poppet valve, a diverter valve, or a combination thereof [in that Fielder’s check valve 62 in the inner conduit at least partially obstructs the flow through the inner conduit].
Melenyzer discloses a submersible pump assembly 170 [Fig. 1], including a check valve 180 positioned below the submersible pump [para. 0032].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Fielder to relocate the check valve to below the ESP, as disclosed by Melenyzer, such that the fluid flow through the inner flow path through the ESP coupling and the inner conduit is unobstructed by a check valve, a poppet valve, a diverter valve, or a combination thereof.  One of ordinary skill in the art would reasonably have expected that this configuration would have been within the skill of the art and would yield and achieve the predictable result that reverse flow of production flow would be prevented when production ceases as desired by Fielder.  Additionally, there are a finite number of choices of available to a person of ordinary skill in the art for placing a check valve to prevent reverse flow when production ceases, i.e., above the ESP or below the ESP.  When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  In that instance the fact that a combination was obvious to try might show that it was obvious under 103. KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Claim 3  Fielder, as modified with respect to claim 1, discloses that one or more slots in the plurality of slots 24 are lateral slots [Fig. 6], diagonal slots [Fig. 6], V-shaped slots, or arcuate slots.
Claim 4  Fielder, as modified with respect to claim 1, discloses that the flow stop is one of a flow plug coupled to the inner conduit or an endcap 66 at the upper end of the inner conduit [Fig. 6; para. 0030].
Claim 5  As claim 4 is written as a list of alternatives and the Examiner has chosen to examine the endcap 66, then claim 5, which further limits the flow plug, is fully anticipated by Fielder as it does not further limit claim 4 as examined.
Claim 6  As claim 4 is written as a list of alternatives and the Examiner has chosen to examine the endcap 66, then claim 6, which further limits the flow plug, is fully anticipated by Fielder as it does not further limit claim 4 as examined.  
Claim 7  Fielder, as modified with respect to claim 1, discloses at least one seal 26 around an inner conduit 16 adjacent the lower end of the inner conduit [Fig. 1; abstract; para. 0022].
Claim 8  SEE THE SECTION 112(b) REJECTION ABOVE AS TO THE INTERPRETATION OF THIS CLAIM.  
As discussed with respect to claim 1, Fielder discloses method of preventing particulate fallback in a downhole tool [Figs. 6-9; abstract; para. 0029], comprising: 
receiving fluid flow from a fluid pump 14 in fluid communication with the downhole tool [para. 0032,0033], the fluid flow received within a generally tubular ESP coupling [e.g., the tubular spacing the device 10 housing 58 from the ESP 14; para. 0020] and with an inner flow path coupled to a generally tubular single-piece inner conduit 56 [necessary to flow fluid through the spacer coupling] having an upper end 66 and a lower end [proximate 62] extending the inner flow path therebetween [para. 0031] in which the fluid flow is received, the inner conduit coaxially positioned within a generally tubular housing 58 that defines an upper opening 12, a lower opening [proximate 62] and a passage 56 therebetween [para. 0031], the housing and the inner conduit forming an annulus therebetween 60; and 
forcing the fluid flow to deviate from the inner flow path in the inner conduit through a plurality of closed-end slots 24 in the inner conduit into the annulus between the inner conduit and the housing [para. 0032]; 
wherein a flow stop 66 terminates the inner conduit at the upper end thereof, the flow stop plugging or capping the upper end of the inner conduit to force the fluid flow to deviate through the plurality of slots 24 [para. 0027,0030; per end cap 66 closing off passage 56].
Fielder further discloses a check valve 62 in the inner conduit included for the purpose of preventing reverse flow of fluids when production ceases, such reverse flow causing undesired back spinning of the ESP [Figs. 6-9; para. 0035].
Fielder otherwise discloses all the limitations of this clam but does not explicitly disclose that the received fluid from below is received in the absence of a check valve device [in that Fielder’s check valve 62 in the inner conduit at least partially encounters such received fluid].
Melenyzer discloses a submersible pump assembly 170 [Fig. 1], including a check valve 180 positioned below the submersible pump [para. 0032].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Fielder to relocate the check valve to below the ESP, as disclosed by Melenyzer, such that the received fluid from below is received in the absence of a check valve device.  One of ordinary skill in the art would reasonably have expected that this configuration would have been within the skill of the art and would yield and achieve the predictable result that reverse flow of production flow would be prevented when production ceases as desired by Fielder.  Additionally, there are a finite number of choices of available to a person of ordinary skill in the art for placing a check valve to prevent reverse flow when production ceases, i.e., above the ESP or below the ESP.  When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  In that instance the fact that a combination was obvious to try might show that it was obvious under 103. KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Claim 10  Fielder, as modified with respect to claim 8, discloses that one or more slots in the plurality of slots 24 are lateral slots [Fig. 16], diagonal slots [Fig. 16], V-shaped slots, or arcuate slots.
Claim 11  Fielder, as modified with respect to claim 8, discloses that the flow stop is one of a flow plug coupled to the inner conduit or an endcap 66 at the upper end of the inner conduit [Fig. 6; para. 0030].
Claim 12  As claim 11 (see the Section 112(b) rejection) is written as a list of alternatives and the Examiner has chosen to examine the endcap 66, then claim 12, which further limits the flow plug, is fully anticipated by Fielder as it does not further limit claim 11 as examined.
Claim 13  As claim 11 (see the Section 112(b) rejection) is written as a list of alternatives and the Examiner has chosen to examine the endcap 66, then claim 13, which further limits the flow plug, is fully anticipated by Fielder as it does not further limit claim 11 as examined.
Claim 14  Fielder, as modified with respect to claim 8, discloses at least one seal 26 around an inner conduit 16 adjacent the lower end of the inner conduit [Fig. 1; abstract; para. 0022].

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Fielder, in view of Melenyzer, and further in view of Nowitski et al. (WO2018/052857) [Nowitzki].
Claim 2  Fielder, as modified with respect to claim 1, otherwise discloses all the limitations of this claim, but does not explicitly disclose a generally tubular outer conduit coaxially positioned within the housing such that the annulus in the housing is formed between the outer conduit and the inner conduit.
For controlling sand above an ESP, Nowitzki discloses a generally tubular outer conduit 215 coaxially positioned within a housing 200 such that an annulus in the housing is formed between the outer conduit and an inner member [Fig. 2A; abstract; para. 0048].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Fielder to provide an outer conduit adjacent the housing, as disclosed by Nowitski.  One of ordinary skill in the art would reasonably have expected that this configuration would have been within the skill of the art and would yield and achieve the predictable result that the outer housing would be reinforced and/or that two materials could be used, with the outer providing optimum performance for the outside surface of the outer housing, while the inside material providing optimum performance for the annulus environment.
Claim 9  Fielder, as modified with respect to claim 8, otherwise discloses all the limitations of this claim, but does not explicitly disclose that forcing the fluid flow to deviate comprises forcing the fluid flow to deviate into a generally tubular outer conduit coaxially positioned within the housing such that the annulus in the housing is formed between the outer conduit and the inner conduit.
For controlling sand above an ESP, Nowitzki discloses a generally tubular outer conduit 215 coaxially positioned within a housing 200 such that an annulus in the housing is formed between the outer conduit and an inner member [Fig. 2A; abstract; para. 0048].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Fielder to provide an outer conduit adjacent the housing, as disclosed by Nowitski, such that the fluid flow would be forced to deviate into a generally tubular outer conduit coaxially positioned within the housing such that the annulus in the housing is formed between the outer conduit and the inner conduit.  One of ordinary skill in the art would reasonably have expected that this configuration would have been within the skill of the art and would yield and achieve the predictable result that the outer housing would be reinforced and/or that two materials could be used, with the outer providing optimum performance for the outside surface of the outer housing, while the inside material providing optimum performance for the annulus environment.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Fielder, in view of Nowitski et al. (WO2018/052857) [Nowitzki].
Claim 16  Fielder, as discussed with respect to claim 15, otherwise discloses all the limitations of this claim, but does not explicitly disclose a generally tubular outer conduit coaxially positioned within the housing such that the annulus in the housing is formed between the outer conduit and the inner conduit.
For controlling sand above an ESP, Nowitzki discloses a generally tubular outer conduit 215 coaxially positioned within a housing 200 such that an annulus in the housing is formed between the outer conduit and an inner member [Fig. 2A; abstract; para. 0048].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Fielder to provide an outer conduit adjacent the housing, as disclosed by Nowitski.  One of ordinary skill in the art would reasonably have expected that this configuration would have been within the skill of the art and would yield and achieve the predictable result that the outer housing would be reinforced and/or that two materials could be used, with the outer providing optimum performance for the outside surface of the outer housing, while the inside material providing optimum performance for the annulus environment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE STERLING GRAY whose telephone number is (313)446-4820. The examiner can normally be reached 7-4 Eastern - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEORGE S GRAY/               Primary Examiner, Art Unit 3676